DETAILED ACTION
This non-final rejection is responsive to the claims filed 11 March 2022.  Claims 1-30 are pending.  Claims 1 and 30 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 seems to state that the first user selection and the second user selection are drag-and-drop inputs.  However, claim 1 defines the first user selection as selecting a virtual earring and the second user selection selecting the location on the virtual ear.  Accordingly, it is not clear how the first user selection is a drag-and-drop input.  For prior art purposes, Examiner interprets the foregoing to mean that the user can use a drag-and-drop gesture to select the earring and select a location on the virtual ear.
Claim 12 states that the first user selection and the second user selection is a single user selection.  However, it is not clear how two separate selection may be a single user selection.  For prior art purposes, Examiner interprets the foregoing to mean two distinct selections.

Allowable Subject Matter
Claims 8, 9, 22, and 27-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10, 12, 13, 15-21, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kantamneni (US 11,068,971 B1) hereinafter known as Kantamneni in view of Hayashi (US 2015/0317811 A1) hereinafter known as Hayashi.

Regarding independent claim 1, Kantamneni teaches:
a processor programmed to: cause a user interface (UI) to be presented, wherein the UI is programmed to: frontally present a virtual ear within the UI;  (Kantamneni: Fig. 3; Kantamneni teaches presenting a GUI which displays a virtual person, including their ears.)
receive a first user selection while the virtual ear is frontally presented within the UI and a second user selection while the virtual ear is frontally presented within the UI, wherein the first user selection selects a virtual earring presented within the UI while the virtual ear is frontally presented within the UI, wherein the second user selection selects a virtual location on the virtual ear frontally presented within the UI; and  (Kantamneni: Fig. 3 and col. 10, lines 17-44; Kantamneni teaches the user selecting an earring from the selection pane (interpreted as the first user selection) and dragging the earring to an ear (interpreted as the second user selection).)
virtually try-on the virtual earring at the virtual location within the UI responsive to the first user selection being received via the UI and the second user selection being received via the UI ...  (Kantamneni: Fig. 3 and col. 10, lines 17-44; Kantamneni teaches the user selecting an earring from the selection pane (interpreted as the first user selection) and dragging the earring to an ear (interpreted as the second user selection).)

Kantamneni does not explicitly teach:
... such that the virtual earring appears to change in rotational angle within the UI depending on where the virtual location is located on the virtual ear within the UI.

However, Hayashi teaches:
... such that the virtual earring appears to change in rotational angle within the UI depending on where the virtual location is located on the virtual ear within the UI.  (Hayashi: Fig. 10 and ¶[0074]-¶[0075]; Hayashi teaches a correction unit which corrects the tilt of the target region so that the direction of the center of gravity position with respect to the support position in the correction target region is along the direction of gravity in model image.)

Kantamneni and Hayashi are in the same field of endeavor as the present invention, as the references are directed to superimposing images of items on a person using a GUI.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine virtually displaying ears and allowing the user to select different earrings and drag-and-drop the earring on the ear to virtually try-on the earrings as taught in Kantamneni with the rotational angle of the earring being dependent on the location on the virtual ear as taught in Hayashi.  Kantamneni already teaches virtually drag and dropping earrings onto the virtual ear.  However, Kantamneni does not explicitly teach the rotational angle of the earring being dependent on the location on the virtual ear.  Hayashi provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Kantamneni to include teachings of Hayashi because the combination would allow for the correction of the gravity vector, as suggested by Hayashi: ¶[0075].




Regarding claim 2, Kantamneni in view of Hayashi further teaches the system of claim 1 (as cited above).

Kantamneni further teaches:
wherein the first user selection being received via the UI and the second user selection being received via the UI is made by a drag-and-drop input within the UI dragging the virtual earring over the virtual ear within the UI.  (See Claim Rejections – 35 U.S.C. 112(b).  Kantamneni: Fig. 3 and col. 10, lines 17-44; Kantamneni teaches the user selecting an earring from the selection pane and dragging the earring to an ear.)




Regarding claim 3, Kantamneni in view of Hayashi further teaches the system of claim 1 (as cited above).

Kantamneni further teaches:
wherein the first user selection being received via the UI and the second user selection being received via the UI is made by a user input other than a drag-and-drop input.  (Kantamneni: Figs. 3 and 5 and col. 10, lines 17-44 and col. 21, lines 41-62; Kantamneni teaches the user selecting an earring from the selection pane and dragging the earring to an ear, as well as other selection mechanisms.)




Regarding claim 4, Kantamneni in view of Hayashi further teaches the system of claim 1 (as cited above).

Kantamneni further teaches:
wherein the UI is further programmed to virtually try-on the virtual earring at the virtual location within the UI responsive to the first user selection being received via the UI and the second user selection being received via the UI based on determining what type of the virtual earring corresponds to the first user selection.  (Kantamneni: Fig. 3; Knatamneni teaches the user being able to select various types of earrings.)




Regarding claim 7, Kantamneni in view of Hayashi further teaches the system of claim 1 (as cited above).

Kantamneni further teaches:
wherein the UI is further programmed to locally execute.  (Kantamneni: Figs. 1-3; Knatamneni teaches the GUI presented on the caller device.)






Regarding claim 10, Kantamneni in view of Hayashi further teaches the system of claim 1 (as cited above).

Hayashi further teaches:
wherein the virtual ear includes a set of virtual anatomic regions in the UI, wherein the UI is further programmed to virtually try-on the virtual earring at the virtual location within the UI responsive to the first user selection being received via the UI and the second user selection being received via the UI such that the virtual earring appears to change in the rotational angle within the UI depending on where the virtual location is located within each virtual anatomic region selected from the set of virtual anatomic regions on the virtual ear within the UI.  (Hayashi: Figs. 7 and 9 and ¶[0064]-¶[0065] and ¶[0071]; Hayashi further teaches displaying the anatomical ear and attaching the earrings to the ear lobe and displaying the earrings in different rotational angles.)








Regarding claim 12, Kantamneni in view of Hayashi further teaches the system of claim 1 (as cited above).

Kantamneni further teaches:
wherein the first user selection and the second user selection is a single user selection.  (See Claim Rejections – 35 U.S.C. 112(b).  Kantamneni: Fig. 3 and col. 10, lines 17-44; Kantamneni teaches the user selecting an earring from the selection pane (interpreted as the first user selection) and dragging the earring to an ear (interpreted as the second user selection).)




Regarding claim 13, Kantamneni in view of Hayashi further teaches the system of claim 1 (as cited above).

Kantamneni further teaches:
wherein the first user selection is distinct from the second user selection.  (Kantamneni: Fig. 3 and col. 10, lines 17-44; Kantamneni teaches the user selecting an earring from the selection pane (interpreted as the first user selection) and dragging the earring to an ear (interpreted as the second user selection).)





Regarding claim 15, Kantamneni in view of Hayashi further teaches the system of claim 1 (as cited above).

Kantamneni further teaches:
wherein the virtual earring includes a virtual portion, wherein the UI is further programmed to cause the virtual portion to appear to virtually fall relative to the virtual ear to enable a virtual gravitational effect for the virtual portion.  (Kantamneni: Fig. 3; Kantamneni teaches the earrings appearing to virtually fall with respect to the virtual ear.)




Regarding claim 16, Kantamneni in view of Hayashi further teaches the system of claim 15 (as cited above).

Kantamneni further teaches:
wherein the virtual ear includes a first virtual edge, wherein the virtual portion includes a second virtual edge, wherein the UI is further programmed to cause the virtual portion to appear to virtually fall relative to the virtual ear to enable the virtual gravitational effect for the virtual portion based on a virtual space being available between the first virtual edge and the second virtual edge.  (Kantamneni: Fig. 3; Kantamneni teaches the earrings appearing to virtually fall with respect to the virtual ear.)




Regarding claim 17, Kantamneni in view of Hayashi further teaches the system of claim 15 (as cited above).

Kantamneni further teaches:
... , wherein the UI is further programmed to cause the virtual portion to appear to virtually fall relative to the virtual ear to enable the virtual gravitational effect for the virtual portion until the virtual portion appears to be in virtual contact with the virtual skin.  (Kantamneni: Fig. 3; Kantamneni teaches the earrings appearing to virtually fall with respect to the virtual ear.)

Hayashi further teaches: “wherein the virtual ear includes a virtual skin ...”  (Hayashi: Fig. 3)





Regarding claim 18, Kantamneni in view of Hayashi further teaches the system of claim 15 (as cited above).

Kantamneni further teaches:
wherein the virtual portion includes a virtually arcuate portion.  (Kantamneni: Fig. 3; Kantamneni teaches the earrings appearing to virtually fall with respect to the virtual ear.  The earrings come in a variety of shapes, with curvatures.)




Regarding claim 19, Kantamneni in view of Hayashi further teaches the system of claim 15 (as cited above).

Kantamneni further teaches:
wherein the virtual portion includes a virtual ring.  (Kantamneni: Fig. 3; Kantamneni teaches the earrings appearing to virtually fall with respect to the virtual ear.  The earrings come in a variety of shapes, such as a round shape.)




Regarding claim 20, Kantamneni in view of Hayashi further teaches the system of claim 19 (as cited above).

Kantamneni further teaches:
wherein the virtual ring includes a virtually arcuate portion.  (Kantamneni: Fig. 3; Kantamneni teaches the earrings appearing to virtually fall with respect to the virtual ear.  The earrings come in a variety of shapes, with curvatures.)




Regarding claim 21, Kantamneni in view of Hayashi further teaches the system of claim 1 (as cited above).

Kantamneni further teaches:
wherein the virtual earring includes a virtual stud.  (Kantamneni: Fig. 3; Kantamneni teaches the earrings coming in different shapes, such as a round shape.)




Regarding claim 25, Kantamneni in view of Hayashi further teaches the system of claim 1 (as cited above).

Kantamneni further teaches:
further comprising a server including the processor, wherein the UI is remote from the server.  (Kantamneni: Fig. 9 and col. 6, lines 60-67 and col. 8, lines 49-64; Kantamneni teaches communicating with a remote service.)




Regarding claim 26, Kantamneni in view of Hayashi further teaches the system of claim 1 (as cited above).

Kantamneni further teaches:
wherein the UI is further programmed to enable the virtual ear to be switched between a left virtual ear and a right virtual ear such that the virtual earring being virtually tried-on in the virtual location correspondingly switches accordingly while respectively remaining in the virtual location.  (Kantamneni: Fig. 3, Kantamneni teaches both ears presenting the virtual earrings.)




Claims 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kantamneni in view of Hayashi in view of Orpaz (US 2002/0071604 A1) hereinafter known as Orpaz.

Regarding claim 5, Kantamneni in view of Hayashi further teaches the system of claim 1 (as cited above).

Kantamneni further teaches:
wherein the UI is further programmed to virtually try-on the virtual earring at the virtual location within the UI responsive to the first user selection being received via the UI and the second user selection being received via the UI based on accessing a set of images depicting the virtual earring ... and selecting an image from the set of images, wherein the image is associated with the virtual location.  (Kantamneni: Fig. 3; Knatamneni teaches the user being able to select various types of earrings.)

Kantamneni does not explicitly teach: “... at a set of rotational angles that are different from each other ...”

However, Orpaz teaches: “... at a set of rotational angles that are different from each other ...”  (Orpaz: Figs. 21-23 and ¶[0088]-¶[0090]; Orpaz teaches adjusting the orientation of each earring to appear realistic by rotating the earrings around the y-axis.)

Orpaz is in the same field of endeavor as the present invention, since it is directed to superimposing images of items on a person using a GUI.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine virtually displaying ears and allowing the user to select different earrings and drag-and-drop the earring on the ear to virtually try-on the earrings as taught in Kantamneni with changing the rotational angle of the earrings as taught in Orpaz.  Kantamneni already teaches virtually drag and dropping earrings onto the virtual ear.  However, Kantamneni does not explicitly teach changing the rotational angle of the earrings.  Orpaz provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Kantamneni and Hayashi to include teachings of Orpaz because the combination would allow for a more realistic depiction of the earring, as suggested by Orpaz: ¶[0088]-¶[0089].




Regarding claim 6, Kantamneni in view of Hayashi further teaches the system of claim 5 (as cited above).

Kantamneni further teaches:
wherein the UI is further programmed to locally store the set of images.  (Kantamneni: Fig. 9 and col. 18, lines 16-36; Kantamneni teaches a storage device for the items as part of the virtual try-on service.  The virtual try-on service includes a user interface system that provides the elements for presentation.)




Regarding claim 11, Kantamneni in view of Hayashi further teaches the system of claim 1 (as cited above).

Kantamneni further teaches:
wherein the UI is further programmed to virtually try-on the virtual earring at the virtual location within the UI responsive to the first user selection being received via the UI and the second user selection being received via the UI ...  (Kantamneni: Figs. 1-3; Knatamneni teaches the GUI presented on the caller device.)

Kantamneni does not explicitly teach: “... such that the virtual earring appears to change in the rotational angle within the UI depending on (a) where the virtual location is located on the virtual ear within the UI and (b) whether the virtual earring includes a virtual stud or a virtual ring.”

However, Orpaz teaches: “... such that the virtual earring appears to change in the rotational angle within the UI depending on (a) where the virtual location is located on the virtual ear within the UI and (b) whether the virtual earring includes a virtual stud or a virtual ring.”  (Orpaz: Figs. 21-23 and ¶[0088]-¶[0090]; Orpaz teaches adjusting the orientation of each earring to appear realistic by rotating the earrings around the y-axis.)

Orpaz is in the same field of endeavor as the present invention, since it is directed to superimposing images of items on a person using a GUI.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine virtually displaying ears and allowing the user to select different earrings and drag-and-drop the earring on the ear to virtually try-on the earrings as taught in Kantamneni with changing the rotational angle of the earrings as taught in Orpaz.  Kantamneni already teaches virtually drag and dropping earrings onto the virtual ear.  However, Kantamneni does not explicitly teach changing the rotational angle of the earrings.  Orpaz provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Kantamneni and Hayashi to include teachings of Orpaz because the combination would allow for a more realistic depiction of the earring, as suggested by Orpaz: ¶[0088]-¶[0089].




Claims 14, 23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kantamneni in view of Hayashi in view of Facecake Dangle (attached as pdf) hereinafter known as Facecake.


Regarding claim 14, Kantamneni in view of Hayashi further teaches the system of claim 1 (as cited above).

Kantamneni further teaches the first and the second user selections.  However, Kantamneni does not explicitly teach:
wherein the virtual earring includes a set of virtual depth areas, wherein the virtual earring includes a set of virtual portions, wherein the UI is further programmed to virtually try-on the virtual earring at the virtual location within the UI responsive to the first user selection being received via the UI and the second user selection being received via the UI such that at least one virtual portion selected from the set of virtual portions appears dynamically hidden under at least one virtual depth area selected from the set of virtual depth areas when the virtual location is the at least one depth area selected from the set of virtual depth areas and dynamically unhidden when the virtual location is not the at least one virtual depth area selected from the set of virtual depth areas.  

However, Facecake teaches:
wherein the virtual earring includes a set of virtual depth areas, wherein the virtual earring includes a set of virtual portions, wherein the UI is further programmed to virtually try-on the virtual earring at the virtual location within the UI responsive to the first user selection being received via the UI and the second user selection being received via the UI such that at least one virtual portion selected from the set of virtual portions appears dynamically hidden under at least one virtual depth area selected from the set of virtual depth areas when the virtual location is the at least one depth area selected from the set of virtual depth areas and dynamically unhidden when the virtual location is not the at least one virtual depth area selected from the set of virtual depth areas.  (Facecake: pgs. 1-2; Facecake teaches the user trying on earring virtually where they turn their head and parts of the earrings become obscured based on the angle.)

Facecake is in the same field of endeavor as the present invention, since it is directed to superimposing images of items on a person using a GUI.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine virtually displaying ears and allowing the user to select different earrings and drag-and-drop the earring on the ear to virtually try-on the earrings as taught in Kantamneni with adjusting the visibility of the virtual portions of earrings based on the angle presented in the interface as taught in Facecake.  Kantamneni already teaches virtually drag and dropping earrings onto the virtual ear.  However, Kantamneni does not explicitly teach adjusting the visibility of the virtual portions of earrings based on the angle presented in the interface.  Facecake provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Kantamneni and Hayashi to include teachings of Facecake because the combination would allow for a more realistic depiction of the earring.




Regarding claim 23, Kantamneni in view of Hayashi further teaches the system of claim 1 (as cited above).

Facecake further teaches:
wherein the virtual ear includes a virtual skin area, wherein the virtual location is spaced apart from the virtual skin area, wherein the UI is further programmed to present a user input element within the UI programmed to receive a user input such that (a) the virtual earring appears to spin responsive to the user input while virtually tried-on at the virtual location and (b) the virtual earring appears to be at least partially dynamically hidden and dynamically unhidden responsive to the user input when the virtual earring respectively appears to be virtually anatomically tucked and virtually anatomically untucked within the virtual ear.  (Facecake: pgs. 1-2; Facecake teaches the user trying on earring virtually where they turn their head and parts of the earrings become obscured based on the angle.)

Facecake is in the same field of endeavor as the present invention, since it is directed to superimposing images of items on a person using a GUI.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine virtually displaying ears and allowing the user to select different earrings and drag-and-drop the earring on the ear to virtually try-on the earrings as taught in Kantamneni with adjusting the visibility of the virtual portions of earrings based on the angle presented in the interface as taught in Facecake.  Kantamneni already teaches virtually drag and dropping earrings onto the virtual ear.  However, Kantamneni does not explicitly teach adjusting the visibility of the virtual portions of earrings based on the angle presented in the interface.  Facecake provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Kantamneni and Hayashi to include teachings of Facecake because the combination would allow for a more realistic depiction of the earring.



Regarding claim 30, this claim recites a system that performs the function of the system of claims 1, 14, and 23; therefore, the same rationale for rejection applies.



Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kantamneni in view of Hayashi in view of Tran (US 10,052,026 B1) hereinafter known as Tran.

Regarding claim 24, Kantamneni in view of Hayashi further teaches the system of claim 1 (as cited above).

Kantamneni in view of Hayashi does not explicitly teach the limitations of claim 24.

However, Tran teaches:
further comprising a smart mirror including the processor.  (Tran: Fig. 1 and col. 1, lines 25-41; Tran teaches a smart mirror.)

Tran is in the same field of endeavor as the present invention, since it is directed to superimposing images of items on a person using a GUI.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine virtually displaying ears and allowing the user to select different earrings and drag-and-drop the earring on the ear to virtually try-on the earrings as taught in Kantamneni with a smart mirror as taught in Tran.  Kantamneni already teaches virtually drag and dropping earrings onto the virtual ear.  However, Kantamneni does not explicitly teach a smart mirror.  Tran provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Kantamneni and Hayashi to include teachings of Tran because the combination would allow for the correction of the gravity vector, as suggested by Tran: col. 1, lines 25-41.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145